Citation Nr: 1111713	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neurological disorder, to include aphasia, as secondary to service-connected residuals of a gunshot wound to the spine, scalp, neck, left leg and left scapular area.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's claim for service connection for aphasia.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a July 2007 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

This matter was remanded by the Board in April 2008 and in February 2010.

In a July 2003 letter, VA appears to deny the Veteran's claim for reimbursement for unauthorized medical expenses at a private facility for services rendered in May 2003.  The Veteran filed a "substantive appeal" in July 2003 objecting to this determination.  The original document and any resulting decisions are not located in the claims file.  It is not clear from the claims file whether the Veteran's claim has been addressed and whether a timely appeal had been filed.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for clarification.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's neurological disorder to include aphasia was not chronic in service, has not been continuous since separation from service, and is not etiologically related to service or a service-connected disorder.
CONCLUSION OF LAW

The criteria for entitlement to service connection for a neurological disorder to include aphasia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The U. S. Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in an August 2005 letter.  This letter informed him of the evidence required to substantiate his claim for service connection for aphasia secondary to a birdshot wound to the head.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The Veteran's status as a veteran has been established.  The remaining elements of proper Dingess notice were provided in a March 2006 letter, after the initial adjudication of the Veteran's claim.  The timing deficiency was cured by readjudication of the claim in an April 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and VA treatment records have been obtained.  He has been afforded a VA neurological examination and a sufficient medical opinion has been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A March 1984 information request indicates that the Veteran had applied for Social Security Administration (SSA) benefits.  A June 1988 VA examination reflects the Veteran's reports that he was receiving SSA benefits due to his psychiatric disorder and back problems.  During his July 2007 hearing, the Veteran's wife testified that he was receiving SSA benefits due to his retirement.  The SSA decision and any associated treatment records supporting this decision are not located in the claims file.  However, these records are deemed not be relevant to the instant claim, as it is apparent that any SSA benefits were granted on account of other disorders only.  See Golz v. Shinseki, 490 F.3d 1317 (Fed. Cir. 2009) (VA is required only to obtain SSA records when they may be relevant to the claim).

In a June 2008 statement, the Veteran reported that he has only received treatment from VA for his neurological disorders since January 2005.  The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2007 hearing, the undersigned clarified the specific claim at issue.  The undersigned inquired as to whether the Veteran was willing to appear for VA examination.  The Board therefore concludes that it has fulfilled its duty under Bryant.

In April 2008, this matter was remanded to allow relevant treatment records to be obtained and for a VA neurological examination to be conducted to determine the etiology of the Veteran's claimed aphasia.  A June 2008 statement from the Veteran indicated that he has only received treatment for his claimed neurological disorder at VA since January 2005.  A VA neurological examination was conducted in March 2010.  The Board again remanded this matter in February 2010 to allow the Veteran's updated VA treatment records to be associated with his claims file.  Such records dated through September 2010 are located in the claims file.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his current neurological disorder was the result of his in-service traumatic brain injuries, including a gunshot wound to the head and a motor vehicle accident.

A February 1952 service entrance examination was negative for any relevant abnormalities.  In September 1952, the Veteran had a hunting accident while on furlough and subsequently had multiple subcutaneous metallic foreign bodies (i.e., "bird shot") removed from his back and scalp as they were painful.  An X-ray of the mastoids revealed several round metallic bodies but was negative for abnormalities of the mastoids themselves while an accompanying skull X-ray was negative for fractures.  A September 1952 discharge summary indicated that all foreign bodies that were causing pain had been removed from the Veteran's scalp and back.  A November 1952 Line of Duty determination indicated that the Veteran and his brother had been hunting when the accident occurred.  

The Veteran reported injuring both legs below his knees in an automobile accident in March 1955 and subsequently complained of ankle pain.  Physical examination had revealed abrasions on both hands and swelling over both medial malleolus.  A March 1955 Line of Duty determination noted that the vehicle driven by the Veteran had skidded sideways and overturned, possibly the result of a flat tire.  He was noted to have suffered lacerations of his body and abrasions to both hands.  An April 1955 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to dementia or any neurological disorder.

A November 1965 VA orthopedic examination reflects the Veteran's complaints of an occasional left occipital headache and revealed a normal nervous system.  A diagnosis of a history of birdshot wounds to the scalp, neck and left leg was made.

The Veteran complained of pain in his head since his 1962 hunting accident in an April 1966 VA orthopedic examination.  These headaches were not severe and were not frequent.  Physical examination noted two small, subcutaneous foreign bodies in the scapula and was negative for scars on the scalp which would be residuals of shotgun pellets.  A diagnosis of gunshot wound residuals to the back, neck and scalp were made.

A June 1967 VA orthopedic examination was negative for any findings, complaints or diagnoses related to dementia or any neurological disorder.

A January 1978 VA discharge summary reflects the Veteran's reports of intermittent dizzy spells that began two years ago and which occurred while lying on his back.  These spells occur approximately once per week.  Examination revealed him to be "mentally clear."  A skull X-ray revealed several irregular ovoid metallic foreign body fragments overlying the left occipital region but was otherwise negative for significant abnormalities.  Brain scan flow study reveals a normal and equal appearance of the tracer activity in the extracranial and cervical vessels with intracranial distribution of the radioactivity within normal limits.  A brain scan study demonstrated a normal distribution of the tracer activity with no abnormal areas of increased tracer uptake.  Initial impressions included dumping syndrome and a buckshot wound to the back of head.

In a September 1978 statement, the Veteran reported that he was experiencing blackout and dizzy spells.

A July 1982 VA examination found multiple small bird-shot measuring two or three mm scattered over the occipital region, cervical spine region and shoulder.

A February 1983 VA examination, a November 1983 VA orthopedic examination and a June 1988 VA general medicine examination were negative for complaints, findings or diagnoses of any neurological disorder.  

Complaints of dizziness were noted in a July 1993 VA treatment note.  A diagnostic impression of labyrinthitis, rule-out Meniere's disease, was made.

A January 1996 VA treatment note documented the Veteran's complaints of vertigo.  A February 1996 VA cranial ultrasound found that the carotid bifurcations areas showed bilateral plaquing but no hemodynamically significantly stenosis.

Various VA examinations conducted in July 1999 were also negative for complaints, findings or diagnoses of any neurological disorder.

In a June 2000 VA scars examination, the Veteran reported difficulty with sleep onset and a feeling of needing to move to subdue muscle fasciculations in his back.  An accompanying skull X-ray revealed three metallic "BB" fragments within the occiput on the left side was negative for osseous abnormalities.

Complaints of difficulty finding words and memory loss over the past few months were reported in a February 2005 VA neurology consultation.  The Veteran reported that he lost objects, that he forgets names and places and that he had difficulty finding the words he wanted to say even though he knew what they should be.  Recent trauma or deficits were denied.  A family history of dementia from his mother and a history of drinking three to four glasses of whiskey per day were reported.  A neurological examination found the Veteran's speech to be clear, fluent and mildly aphasic.  Mental status examination found that he was unable to state the year or date and that he was able to name his watch and pen but not his body parts.  He was unable to write a sentence but did write his name legibly.  Overall there was poor compliance.  Cranial nerves II through XII were intact.  Sensation was intact and there was facial symmetry.  There was normal muscle bulk and tone, strength was grossly normal and gait was normal.  There was decreased sensation to pinprick and touch in the left lower extremity.  An impression of aphasia and memory loss of questionable duration was made.

An addendum to the February 2005 VA neurology consultation noted the Veteran occasionally stammered but that there was no paraphrasias or agrammatisms.  He was able to name common objects but only some uncommon objects or parts.  There was mild difficulty repeating "no if, ands or buts."  He was able to write his name but had difficulty writing "today is a snowy day."  He was able to follow a three step auditory command.  An assessment of subacute chronic language dysfunction was rendered.

A March 2005 VA neuropsychological consultation reflects the Veteran's reports of difficulties finding words and a decreased ability to write words.  These symptoms worsened when he was nervous.  Both the Veteran and his wife reported lifelong problems with memory.  The examiner noted that the Veteran's speech mechanisms were intact, that his speech mannerisms and content were notable for word "searchings" and hesitations and that mentation was concrete.  He was oriented to person and place but was a poor historian as he confused information regularly. With assisted inquiry, he was correct as to the date with the exception of the year ("4005").  The examiner noted that the Veteran had attended the examination with his "wife," that the couple had been married but had "obtained a disillusionment due to social security rules" and that they planned to remarry.

Testing was conducted during by the March 2005 VA neuropsychologist and revealed moderate or profound impairments in all functions with the exception of simple attentional processes.  Complex attentional processes and/or executive functions were impaired and such deficits permeated other functions and affect them in a negative manner.  Probable receptive aphasia and definite expression aphasia were apparent and memory processes appeared impaired as well.  This data was not quite consistent with the usual and customary course of dementia of the Alzheimer's type.  The Veteran had abused alcohol for many years but has abstained for a number of decades and had sustained two head injuries that resulted in losses of consciousness.  Both the Veteran and his wife reported lifelong cognitive difficulties.  There was a body of scientific literature indicating that individuals who suffered even a mild traumatic brain injury while young were significantly more likely than their cohorts to develop a neurodegenerative disorder.  Following this examination, a diagnosis of dementia due to two traumatic brain injuries was made.  The examiner noted that dementia of the Alzheimer's type was a very likely a co-morbidity.  For purposes of service connection, it was more likely than not that the cognitive deficits were due to traumatic brain injuries that occurred while he was on active duty. 

An April 2005 VA orthopedic examiner noted that the Veteran had a difficult time expressing himself due to aphasia.

A May 2005 VA neurology consultation noted that the Veteran had been referred due to progressive language problems that date back at least to August 2004.  Current complaints included difficulty finding the right words and remembering the names of things.  The Veteran reported being able to drive without getting lost and that he was able to perform all of his activities of daily living.  Mental status examination found him to be alert and oriented to person and place.  He gave approximate answers for time.  Speech was clear with rare pauses and without paraphrasias or agrammatisms.  He was able to name common objects and body parts.  He was able to follow three step auditory commands and copy a pentagon.   He was able to spell "world" forwards but refused to try it backwards or to perform serial-7s.  An accompanying head computed tomography (CT) scan was negative for atrophy or focal lesions.  

Following this May 2005 examination, an assessment of chronic language dysfunction was made with no current evidence of a toxic, metabolic, infectious or structure cause suggesting a possibility of a neurodegenerative etiology.  In addition, the prominent early language complaints were more consistent with a primary progressive aphasia, usually conceived as a variant of frontotemporal dementia (FTD) than of Alzheimer's disease.  The poor effort on the mini-mental state examination (MMSE) also raises a possibility of functional embellishment, although this was a diagnosis of exclusion and the Veteran showed no evidence of an affective disorder.  His current cognitive symptoms were not due to his remote head injury. 

An assessment of aphasia that was "old and probably service-[c]onnected due to [a] brain injury" was noted in an April 2006 VA primary care treatment note.

A July 2007 statement from G. M. indicates that he shot the Veteran in the head while squirrel hunting more than 50 years ago.  He used a 16 gauge shotgun and the buckshot had gone into the back of the Veteran's head.

During a July 2007 hearing, the Veteran's wife testified that the Veteran was shot in the head during service and that he lost consciousness following an in-service automobile collision.  He began having memory problems and went to VA for neuropsychological testing.  The VA neuropsychologist told them that aphasia was caused by being unconscious while younger.  They were married for four and a half years and got a dissolution so that she was able to a greater amount of money from her former husband's Social Security benefits.  They were remarried the prior summer.  The Veteran had experienced memory problems since she met him and was unable to offer testimony due to his condition.

A March 2010 VA neurological examination noted that the Veteran was accompanied by his wife and that the majority of his history was obtained from her due to his significant expressive aphasia; this history, however, was limited as she has not known the Veteran since service.  Service treatment records document that the Veteran sustained a gunshot wound while hunting on leave and that the birdshot was subsequently removed from the back of his head following his complaints of pain.  There was no documentation that he suffered any loss of consciousness or alteration of consciousness related to that gunshot injury.  In addition, service treatment records document a 1955 motor vehicle accident with the primary residual problems of pain in his feet and ankles.  There was no documentation in the service treatment records that the Veteran suffered any head injury as a result of his accident.  After service, the Veteran was able to work several different trades including in foundry work and in insurance.  He repaired appliances and was able to complete the remodeling of his house, including plumbing and heating work, five or six years ago.  He began having problems with his speech and language in approximately 2005.  The Veteran's educational background was through the eighth grade although he was held back twice.

A neurological examination conducted by the March 2010 VA examiner found the Veteran to be alert and attentive and noted that he attempted to follow direction associated with history taking and examination.  Speech was non-fluent with multiple paraphasic errors.  The Veteran was unable to tell the examiner his age or the month or the year of his birth but was able to repeat simple words such as cat or dog and was able to name simple items with some paraphasic errors.  He was unable to repeat more complex sentences.  When given a three step command, he was able to follow two steps while forgetting a third.  He was able to identify body parts.  He was unable to write a sentence or provide a signature.  He was able to name his dog and his wife reported that he may be able to get more words/sentences out when interacting with his dog than with a stranger.  Cranial nerves II through XII were intact.  He walked with a normal stride and arm swing, sensation was intact to pin on all four extremities and vibration was intact at the ankles bilaterally.  Lower extremity deep tendon reflexes were "1/4" and equal.

Following this examination and a "through" review of the Veteran's claims file, an impression of chronic language dysfunction was made.  The examiner noted that there had been progression of his language deficits since his last neurological examination in 2005 and that this impression best fits a primary progressive aphasia associated with frontotemporal dementia.  The examiner opined that the Veteran's diagnosed language dysfunction and dementia were not etiologically related to service as there was no connection between frontotemporal dementia and progressive aphasia to any head injury.  In addition, there was no documentation of a head injury in the Veteran's service treatment records.  These disorders are a chronic degenerative neurological disorder, the etiology of which was unknown.





Analysis

The Veteran has a current disability as he has been diagnosed with a variety of neurological disorders, including aphasia and dementia.  In order for the Veteran's current neurological disorder to be recognized as service connected, the competent evidence of record must establish a link between the condition and an in-service injury or disease or a service-connected disorder.   

The Veteran's April 1955 service discharge examination was negative for any relevant neurological abnormalities and his service treatment records were negative for any losses of consciousness or trauma brain injuries.   He reported difficulty finding words and memory loss for the past "few months" in a February 2005 VA neuropsychological consultation, and a VA neurologist noted that his symptoms dated back to August 2004 in a May 2005 treatment note, suggesting an onset nearly 50 years after service.  

The Veteran has not alleged a continuity of symptomatology with service, and the clinical evidence does not support such a finding.  Although the Veteran's wife has claimed that he has suffered from cognitive deficits his entire life, the Board notes that she has not known the Veteran since service and fist married him in approximately 2002.  Any reports made by her regarding a continuity of symptomatology or his purported in-service traumatic brain injuries are therefore not credible.

The May 2005 VA neurologist diagnosed the Veteran with aphasia and noted that such a disorder was usually conceived as a variant of frontotemporal dementia.  A March 2010 VA neurology examiner found that the Veteran's diagnosed neurological disorder was not etiologically related to service as there was no connection between frontotemporal dementia and progressive aphasia to any head injury and that the etiology of such chronic degenerative neurological disorders was unknown.  In addition, the March 2010 VA neurology examiner noted that he had thoroughly reviewed the Veteran's claims file and that the Veteran's treatment records did not document his two claimed traumatic head injuries with losses of consciousness.  

In contrast, the March 2005 VA neuropsychiatrist found that it was more likely than not that the Veteran's cognitive deficits were due to traumatic brain injuries that occurred while he was on active duty and noted that the scientific literature has found that individuals who suffered a traumatic brain injury were more likely to develop a neurodegenerative disorder.  This provider did not indicate that he reviewed the Veteran's service treatment records or claims file.  This opinion based his opinion on the Veteran's reports of suffering two traumatic brain injuries and subsequent losses of consciousness during service; however, the Veteran's service treatment records are negative for such severe injuries or occurrences.  There is no indication from the service treatment records that any scalp injury rose to the level of a traumatic brain injury.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  This March 2005 VA neuropsychiatric opinion is therefore being afforded little, if any, weight.

The Veteran's VA primary care physician opined in an April 2006 VA treatment note that his aphasia was "probably" service-connected.  No rationale was provided for this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this opinion was not given to the degree of certainty required to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore being afforded little, if any, weight.

Neither the Veteran nor his wife are not competent to opine as to the etiology of his current neurological disorder as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current neurological disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, neither the Veteran nor his wife are competent to opine on this question, and any statements asserting a relationship between his current neurological disorder and service are not probative as to this question.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a neurological disorder, to include aphasia, as secondary to service-connected residuals of a gunshot wound to the spine, scalp, neck, left leg and left scapular area, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a neurological disorder, to include aphasia, as secondary to service-connected residuals of a gunshot wound to the spine, scalp, neck, left leg and left scapular area is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


